Citation Nr: 1751089	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Fargo, North Dakota, RO.  In November 2014 a videoconference hearing was held before the undersigned; a transcript is in the record.  

In June 2015 this matter was remanded for additional development.  The Board also remanded, for issuance of a statement of the case (SOC), claims to reopen a claim of service connection for right knee patellofemoral syndrome (PFS) and seeking an increased rating for a low back disability.  The RO issued a statement of the case in May 2016; the Veteran did not thereafter perfect an appeal on those issues (by submitting a substantive appeal).  Therefore, they are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The June 2015 Board remand sought an advisory medical opinion in part addressing whether the Veteran's OSA was caused or aggravated by his service connected disabilities.  The Board interprets the September 2016 medical opinion received in response as indicating that the Veteran's service connected musculoskeletal, mental health, dermatological, and genitourinary disabilities did not cause or aggravate his OSA.  However, his service connected disabilities also includes chronic idiopathic pleurisy, and the September 2016 medical opinion does not adequately address whether the pleurisy caused or aggravated OSA.  Accordingly, a supplemental medical advisory opinion is needed.

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be returned to the September 2016 opinion-provider (if that examiner is unavailable, forwarded to another appropriate physician) for review and an addendum medical advisory opinion regarding the etiology of the Veteran's OSA.  The consulting provider should respond to the following:

Please identify the likely etiology for the Veteran's OSA?  Specifically, is it at least as likely as not (a 50% or better probability) that it was caused OR aggravated [the opinion must address aggravation] by a service-connected disability, and in particular chronic idiopathic pleurisy?

The examiner must include rationale with all opinions, citing to supporting data and/or medical literature, as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC , afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

